Dissenting Opinion by
Judge Barry :
I construe McKinney, cited in -the majority opinion, to mean -that there must be an annual assessment of real estate in every county except Allegheny County and that .this requirement extends to each parcel of land. The majority reaches -a different conclusion. McKinney apparently decides the central question posed but left undecided in Borough of Greentree v. Board of Property Assessment, Appeals and Review, 459 Pa. 268, 328 A.2d 819 (1974) and upholds the constitutionality of a triennial assessment system in Allegheny County. In Armstrong County, however, there has not been an assessment of the entire county since 1956. There can be no uniformity of assessment under these circumstances. If there was doubt about reassessing every .three years in Allegheny County, there can be no doubt that a lapse of twenty-seven years in assessing a county is improper. I sympathize with the Board of Commissioners who would be re-required to .spend a substantial sum to accomplish the reassessment and still not be assured that admitted *250inequities will be corrected. I must conclude, however, that Article VIII, Section 1 of ¡the Pennsylvania Constitution imposes a duty on ¡the Board to accomplish a reassessment. The trial court not only .refused to grant a preemptory judgment but refused to hold an evidentiary hearing to determine a fair and just result, believing this would be improper under the Rules of Civil Procedure and .the County Assessment Law. I would remand to hold an evidentiary hearing so that the record would more fully indicate the complete status of the assessment picture in Armstrong County.